Opinion issued November 12, 2010


In The
Court of
Appeals
For The
First District
of Texas
————————————
NO. 01-10-00954-CV
———————————
IN RE the United korean Church of Houston, Inc. and Dr. Charles Cho, Relators

 

 
Original Proceeding on Petition for Writ of Mandamus

 

 
MEMORANDUM OPINION[1]
          By
petition for writ of mandamus, Relators, United Korean Church of Houston, Inc.
and Dr. Charles Cho challenge the trial court’s November 4, 2010 order
entitled, “Temporary Restraining Order and Order Setting Hearing for
Preliminary Injunction.”[2]  
We deny the petition for
writ of mandamus.  All outstanding
motions are denied as moot. 
Per Curiam
 
Panel
consists of Justices Alcala, Higley, and Sharp.




[1]
          The underlying case is The United Korean Church of Houston, Inc.  v. Seung Hun Yeou et al., No. 2010-54507
in the 55th District Court of Harris County, Texas, the Hon. Dion Ramos, presiding.    
 


[2]
          The order that is the subject of
this original proceeding was issued by the Hon. Patricia Hancock, judge of the
113th District Court of Harris County, Texas, sitting as Ancillary Judge under
Local Rule 3.5 of Rules of Civil Trial Division of the Harris County District
Courts.   See Harris County (Tex.)
Civ. Dist. Ct. Loc. R. 3.5.